Opinion by
Mr. Justice Williams,
The plaintiff furnished lumber and manufactured woodwork, for the erection of defendant’s dwelling-house, on the order or direction of Christy, the contractor. The mechanics’ lien, on which the writ of scire facias in this case issued, was entered for the amount of material so furnished. The defendant interposed an affidavit of defence, in which several reasons were urged as sufficient to prevent the entry of a judgment and carry the case to a jury for trial. These may be stated as follows:
1. That the house was erected under a written contract, in which Christy was bound to provide all material and labor, and complete the house, for the sum of $3,750, to be paid when the building was finished; that he did not finish it, and, for that reason, nothing was due to him, or to a subcontractor under him.
2. That the aggregate amount of the liens entered against the building, together with the cost of completing it, would exceed the contract price, and that the liens, if sustained, should abate proportionably, in order to bring the total cost down to the contract price.
3. That no liens could be entered, under the express stipulations of the contract with Christy, the builder.
4. That the material furnished was not such as the contract *340required, and, in consequence of its defective character, the house was worth $125 less than it otherwise would have been, for which sum, at least, there was a good defence.
It is urged that the principle announced in Schroeder v. Gal-land, 134 Pa. 277, is broad enough to cover all the propositions contained in the affidavit, and makes a reversal of the judgment entered in the court below necessary. In Weaver v. Sheeler, 118 Pa. 634, we held, that all persons furnishing labor or materials for the erection of a building were bound to take notice of the title of the apparent owner. If he was an intruder without right the lien of contractor and subcontractor-must alike fall. If he held an equitable title only, the lien would bind such title as he had, and no more. In Schroeder v. Galland, we went a step further, and held that, where the contractor had stipulated that no lien should be filed, he could not. confer a right upon his subcontractor that he did not possess. The contract between the owner and the contractor is the source-from which the right of the subcontractor is derived, under the provisions of the law, and it is self-evident that a stream cannot rise higher than its source. The agreement of the builder,, to provide all the labor and materials for the erection of a building, and look for his security solely to the personal responsibility of the owner, leaving the building unincumbered by liens, is a valid and binding one. It violates no rule of' public policy. A statute that should disregard its obligation, and authorize the entry of a lien for work or materials, in violation of its terms, would seem to be within the prohibition of the-constitution, art. I, § 17, which declares that no law impairing the obligation of contracts shall be passed. It might also be within the limitation on the powers of the several states, found in art. I, § 10, of the constitution of the United States. We are thoroughly satisfied, therefore, with Schroeder v. Galland, and our only inquiry is, whether this case falls within the rule there laid down.
The third ground of defence, stated in the affidavit, puts the case in the precise condition of Schroeder v. Galland, but, on turning to the clause in the contract relied on to raise the question, it will be seen that it is insufficient. It contains the express promise of the contractor, “to release and discharge the said houses from the operation of all liens, either for ma*341terials furnished, or work done in the construction of the same.” This is not a waiver of the right to enter a lien, or a covenant that none shall be entered. It is merely a promise to “ release and discharge ” such liens as may be entered, prior to the day when payment in full shall be made to the contractor. He cannot demand the payment of the balance due upon his contract, until he has performed the undertaking to release and discharge the liens that may have been entered against the building. This does not fall within the rule invoked. Neither •do the first and second grounds of defence.
It would be unreasonable to require one who was called on to furnish material for the foundation or walls of a house to anticipate the cost of all the materials to be furnished by others, and of all the labor to be done, in order to the full completion ■of the structure. He can know, and he must take notice, as we have seen, of the title of the apparent owner, and of the general character of the agreement under which the contractor is proceeding to build. He can know, and must take notice of, the general character of the building, and of the materials and labor proper to be used in its construction. He must see to it that the materials he supplies are such as may be reasonably needed for and used about such a building, both as to their quantity and quality; but here his responsibility ends. Subject to these qualifications and conditions he may bind the building for what his materials or labor may be reasonably worth.
This brings us to the last position taken by the defendant, viz.: that he is entitled to set off the sum of $125 upon the plaintiff’s demand, for the reason that the materials were not such as the contract required. The only provision in the contract on which this averment can rest, is that which follows : “ The construction, workmanship and materials furnished, are to be similar to that used and performed in the construction of house bio. 139 Lafayette street, Germantown.” The materials furnished by the plaintiff included doors, sash, shutters and ornamental woodwork, as well as flooring, shingles, joists and other rough lumber, amounting in the aggregate to nearly $900. If the affidavit had alleged a deficiency in the quality of the doors, or any other portion of the materials furnished, as compared with similar materials used in No. 139 Lafayette *342street, a different question would have been raised. As.it is, the allegation of a deficiency in quality relates to the materials generally, and the extent of the deficiency is measured, not by a difference in the value of the articles furnished as compared with those contracted for, but by an alleged difference in the value of the house as a whole, on account of defectiveness in the material generally. The court below was right in treating this averment as altogether too general.
Judgment affirmed.